Citation Nr: 0911384	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-22 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The Veteran has unverified military service from November 
1955 to November 1957.  He died in October 2000.  The 
appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The appellant requested a hearing before a member of the 
Board in her July 2005 substantive appeal, but withdrew her 
request in a subsequent July 2005 communication.  


FINDINGS OF FACT

1.  The Veteran died in October 2000 from cerebrovascular 
accident; his place of final disposition was at sea off the 
coast Orange County.  

2.  The appellant's application for burial benefits for the 
nonservice-connected death of the Veteran was received by VA 
in June 2003.

3.  At the time of his death, the Veteran was not receiving 
VA compensation or pension benefits.

4.  There was no claim for compensation or pension pending at 
the time of the Veteran's death.

5.  The Veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.

6.  The Veteran was not discharged from service due to a 
disability incurred in or aggravated by service, and he is 
not buried in a state or national cemetery.


CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial 
benefits have not been met.  38 U.S.C.A. §§ 2302, 2303, 2305 
(West 2002); 38 C.F.R. §§ 3.954, 3.1600, 3.1605 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify a claimant for VA benefits of 
information necessary to submit to complete and support a 
claim, and to assist claimant in the development of evidence.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, the law, and not the evidence is dispositive.  
When the law, and not the underlying facts or development of 
the facts are dispositive in a matter, the duties to notify 
and assist can have no effect on the appeal.  Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 
Vet. App. 227 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a Veteran and the 
expense of transporting the body to the place of burial.  
38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.

If a veteran dies as a result of a service-connected 
disability or disabilities, certain burial benefits may be 
paid.  38 C.F.R. § 3.1600(a).

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of 
death, the veteran was in receipt of pension or compensation; 
or, (2) the veteran had an original or reopened claim for 
either benefit pending at the time of the veteran's death and 
in the case of a reopened claim there is sufficient prima 
facie evidence of record on the date of the veteran's death 
to show entitlement; or (3) the deceased was a veteran of any 
war or was discharged or released from active military, 
naval, or air service for a disability incurred or aggravated 
in line of duty, and the body of the deceased is being held 
by a State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a person dies 
from non-service-connected causes while properly hospitalized 
by VA in a VA or non-VA facility).  38 C.F.R. § 3.1600(c).

When a veteran dies from non-service-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance.  Entitlement to a plot or interment 
allowance is subject to the following conditions: (1) the 
deceased veteran is eligible for the burial allowance under 
38 C.F.R. § 3.1600(b) or (c); or (2) the veteran served 
during a period of war and the conditions set forth in 
38 C.F.R. § 3.1604(d)(1)(ii)-(v) (relating to burial in a 
state veterans' cemetery) are met; or (3) the veteran was 
discharged from the active military, naval or air service for 
a disability incurred or aggravated in line of duty (or at 
time of discharge, has such a disability, shown by official 
service records, which in medical judgment would have 
justified a discharge for disability; the official service 
department record showing that the veteran was discharged or 
released from service for disability incurred in line of duty 
will be accepted for determining entitlement to the plot or 
interment allowance notwithstanding that VA has determined, 
in connection with a claim for monetary benefits, that the 
disability was not incurred in line of duty); and (4) the 
veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States; and (5) 
the applicable further provisions of 38 C.F.R. § 3.1600 and 
§§ 3.1601 through 3.1610.  38 C.F.R. § 3.1600 (f); see 
38 U.S.C.A. § 2303.

Applications for payments of burial and funeral expenses to 
include plot or interment allowance under 38 U.S.C.A. § 2302 
must be filed within two years after the burial of the 
veteran.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).

This two-year time limit does not apply to claims for 
service-connected burial allowance, or for the cost of 
transporting a veteran's body to the place of burial when the 
veteran dies while properly hospitalized, or for burial in a 
national cemetery.  38 C.F.R. § 3.1601(a).

The death certificate shows that the Veteran died in a 
hospital in October 2000.  The immediate cause of death was 
cerebrovascular accident.  He was buried at sea off the coast 
of Orange County.  The Veteran did not die of a service-
connected disability, nor was he properly hospitalized by VA 
at the time of his death.  

The appellant has stated that she contacted the National 
Military Personnel Records Center (NPRC) to find out her 
husband's military service and received a response in July 
2001 directing her to contact VA.  This communication is 
confirmed by a copy of the July 2001 letter to the appellant 
from NPRC.  The appellant states that two years passed before 
she received another communication from NPRC and, by that 
time, the two years had expired.  The appellant's claim for 
burial benefits was received by VA in June 2003, 
approximately two years and eight months after the date of 
the Veteran's death.  The appellant argues that it is not her 
fault that she did not receive a response from NPRC until 
after the two year filing period for her claim had expired.  
The appellant's claim must be denied because she did not file 
her burial allowance claim within two years of the Veteran's 
burial as required by statute and regulation.  The law is 
dispositive without regard to any other facts in the case, to 
include the delayed response from NPRC.  See 38 C.F.R. 
§ 3.1601(a).

The Board also points out however, that, even if the 
appellant were somehow found to have submitted an application 
for reimbursement or direct payment of burial and funeral 
expenses within two years of the Veteran's burial, the 
appellant's claim would also fail because the Veteran did not 
meet any of the requirements of 38 C.F.R. § 3.1600(b).  
Specifically, at the time of death, the Veteran was not in 
receipt of pension or compensation, nor did he have an 
original or reopened claim pending, nor was he released from 
active military service due to a disability incurred or 
aggravated in the line of duty, and his body was not held by 
a State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  The 
appellant does not contend otherwise.  Thus, the appellant's 
claim would fail on these grounds as well.  

Communications from the appellant received in May 2008 and 
January 2009 reflect her recollection that, during her March 
2008 hearing, the Decision Review Officer (DRO) agreed to pay 
the claim since she met all requirements.  This recollection 
of the appellant's hearing with a DRO is contradicted by the 
DRO Informal Conference Report, which notes that "there is 
no legal basis for the VA to pay for the Veteran's burial."  
Moreover, notwithstanding the appellant's recollection of her 
DRO hearing, it is noted that erroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits.  McTighe v. Brown, 7 Vet. App. 29 
(1994).

While the Board is sympathetic towards the appellant's 
situation, it is bound by the law, and its decision is 
dictated by the relevant statutes and regulations.  Moreover, 
although she does not allege statutory entitlement and, 
instead, claims what amounts to entitlement on an equitable 
basis (i.e., a sense of fairness and her just due based on 
the Veteran's military service); the Board is without 
authority to grant benefits simply because it might perceive 
such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; 
see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The Board also observes that "no equities, no matter how 
compelling, can create a right to payment [or a benefit] out 
of the United States Treasury that has not been provided for 
by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992).  Under the circumstances, the appellant's claim for 
burial benefits must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected burial benefits is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


